Citation Nr: 1449411	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  13-15 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been received to reopen the Veteran's claim of service connection for a right knee disorder.

2. Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran had active service from October 1952 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from 2012 rating decisions issued by the RO.

The issue whether there was clear and unmistakable error in a December 1954 rating decision was raised in the January 2014 VA Form 646 submitted by the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In a December 1954 rating decision, the Veteran was denied entitlement to service connection for a right knee disorder. The Veteran did not appeal this decision, and new and material evidence was not received within one year of the issuance of this rating decision.   

2. The evidence associated with the claims files subsequent to the December 1954 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder. Such evidence is not cumulative or redundant of evidence already of record. 

3. The Veteran's right knee disorder is attributable to service.



CONCLUSIONS OF LAW

1. The December 1954 rating decision, which denied service connection for a right knee disorder, is final. 38 C.F.R. § 19.2 (1955). 

2. The evidence received subsequent to the December 1954 rating decision is new and material, and the claim for service connection for a right knee disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3. A right knee disorder was incurred in service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). In light of the favorable decision in this case, the Board finds that any VA deficiency that may exist in complying with the VCAA is harmless error.

Laws and Regulations - Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

In this case, the RO previously considered and denied service connection for loose cartilage, right knee in a December 1954 rating decision. In particular, the RO found that loose cartilage, right knee was not shown by the evidence of record. The RO determined that the service treatment records were silent with reference to treatment for/ existence of loose cartilage. Essentially, the RO seems to suggest there was no in-service evidence of a right knee disorder. The Veteran was informed of the decision and his appellate rights, but he did not file a notice of disagreement. There was also no evidence received that pertained to the claim within one year of the issuance of the decision. Therefore, the December 1954 rating decision became final. 38 C.F.R. § 19.2 (1955).  

In November 2011, the Veteran requested that his claim be reopened. The evidence received since the December 1954 rating decision includes various lay statements submitted by the Veteran, private treatment records, VA treatment records and the July 2013 report of VA examination. In the various lay statements, it is generally asserted that the Veteran has current right knee disorder that onset due to injury sustained during his period of service while he was stationed in Germany. The July 2013 report of VA examination offers an opinion as to etiology of the claimed right knee disorder. This evidence is not cumulative and redundant of the evidence previously considered, as there had been no such opinion as to etiology at that time. The Board must also presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence. See Justus, 3 Vet. App. at 513. Therefore, the Board finds that this new evidence (the lay statements and July 2013 VA report of examination with etiology opinion) relates to an unestablished fact necessary to substantiate the claim. Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a right knee disorder.  

Laws and Regulations - Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).



Analysis

The Veteran asserts that he sustained an injury to his right knee during service while stationed in Germany. In a May 2013 statement, his wife of 60 years reported that the Veteran had knee problems since his time in the Army.

His July 1954 separation examination report reflects that the Veteran injured his right knee in 1954. He complained of right knee swelling and pain and reported that he had been hospitalized at the Army Hospital in Bad Kreuznach, Germany. Otherwise, the available service treatment records contain no complaints or documentation of a right knee disorder.

In the report of the November 1954 VA examination, the Veteran reported that his "knees get stiff at times." His right knee was the worse knee. He stated he had experienced the symptoms since the spring of 1954. Specifically, he reported that early in 1954 while driving a Jeep in cold weather he suddenly could not move the right knee. He went to the hospital where he was treated as an outpatient with physical therapy for 30 days. Since that episode his right knee had locked for a moment on a couple of occasions. He also noticed achiness in the knee. On examination, relevant diagnoses were genu valgum, bilateral and arthralgia, knees. Corresponding x-ray report indicates the Veteran was evaluated for possible derangement, right knee. However, x-ray findings of the knees were normal.

January 1991 private treatment records document the Veteran's complaint of constant ache in the medial aspect of the right knee with occasional intermittent pain in the superior lateral aspect of the right knee. He also reported his right knee occasionally gave way while he was walking.

The January 1991 treatment records documented that the Veteran underwent arthroscopic surgery for torn cartilage and arthritis in the right knee with associated pain in January 1990. The treatment reports record that the Veteran had a history of right knee pain off and on for several years prior to the surgery and continued to have minimal discomfort in the right after the surgery. He reported that his right knee pain continued to increase. On examination, the diagnosis was osteoarthritis of the right knee. The physician indicated to the Veteran that he should give strong consideration to total right knee replacement. Subsequent private treatment records reflect that the Veteran underwent total right knee replacement in February 1991.

A May 2013 statement from the Veteran's treating physician documents a report of treatment history for his right knee disorder. The physician reported that the Veteran underwent total right knee replacement in the early 1990s. The total right knee replacement became infected in September 2002 and it was removed and subsequently re-implanted in November 2002. His right knee replacement had been stable since that time.

The report of July 2013 VA examination reflects a diagnosis of right knee arthroplasty with a date of diagnosis in the 1990s. The Veteran reported that his right knee bothered him when he was stationed in Germany. He was a military police officer which required him to drive a Jeep and patrol various different areas. He reported that his right knee symptomatology got so bad that he could not move his right foot from the gas pedal to the brake and he had to be hospitalized in Bad Kreuznach, Germany hospital. The Veteran stated that it was this in-service injury that led to his current right knee disorder, including his total right knee replacement.

The examiner documented review of the service treatment records, including the July 1954 separation examination report documenting complaints of right knee disorder. The examiner also documented review of the post-service records of treatment, including the January 1991 private treatment records.

The examiner opined that it was less likely than not that the Veteran's current right knee disorder (status post total right knee replacement) was related to right knee condition sustained in service. The examiner acknowledged that there was a possibility that the Veteran sustained internal derangement of the right knee during his period of service. However, the examiner concluded that the lack of documentation of ongoing right knee problems after service for many years and the January 1991 private treatment record stating that the Veteran's right knee pain existed several years just prior to his arthroscopic surgery in 1990 supported the opinion that the current right knee disorder was unrelated to service.

In this case, the Board finds that service connection for a right knee disorder is warranted. Here, there is a current right knee disability. Further, the Veteran has provided competent and credible lay assertions of in-service right knee injury and his July 1954 separation examination confirms a report of symptomatology associated with a right knee injury. Additionally, in the July 2013 VA examination, the examiner acknowledges that there was a possibility that the Veteran sustained internal derangement of the right knee during his period of service. Thus, the record establishes that it is likely he sustained right knee injury in service. The only remaining question is whether current right knee disability is related to right knee injury sustained in service.

To that end, in the July 2013 examination, the VA examiner opined that it was less likely than not that the Veteran's current right knee disability was related to right knee condition sustained in service, basing the opinion on a lack of documentation of ongoing right knee problems after service for many years, to include the January 1991 private treatment record stating that the Veteran's right knee pain existed several years prior to his arthroscopic surgery in 1990.

However, in his July 1954 service separation examination, in his November 1954 VA examination and consistently thereafter, the Veteran and his wife have asserted that he sustained injury to his right knee in 1954 while stationed in Germany and he has experienced symptoms of a right knee disability since that time as a result thereof. Again, the Veteran is competent to report such symptoms and his wife is competent to relay what she has observed and the Board finds the consistent assertions related thereto credible. The July 2013 VA examiner's opinion relies solely on a lack of documentation of ongoing symptomatology in forming the basis for an opinion that the current right knee disability is unrelated to service. The Board is finding that there is documentation of symptomatology since service, thus the comments in the July 2013 VA examination report seem to support a claim for service connection. That is, the negative opinion was predicated on no symptomatology since service but now there is evidence of symptomatology since service which cures the defect in the evidence identified by the examiner.   

Given the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a right knee disorder (diagnosed as right knee arthroplasty) is warranted.  
 

ORDER

The application to reopen a claim for service connection for a right knee disorder is granted. 

Entitlement to service connection for a right knee disorder (diagnosed as right knee arthroplasty) is granted.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


